Citation Nr: 1317056	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disability other than general anxiety disorder (anxiety neurosis), claimed as depression and/or posttraumatic stress disorder (PTSD), to include as secondary to diabetes mellitus, type II.  

2.  Entitlement to service connection for an acquired psychiatric disability other than general anxiety disorder (anxiety neurosis), claimed as depression and/or PTSD, to include as secondary to diabetes mellitus, type II.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to November 1991.  He also had subsequent service in the Army Reserves and the Washington Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from December 2005 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

A hearing was held in March 2013 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is associated with the record.  

On the Veteran's February 2009 substantive appeal, he raised the claim of entitlement to special monthly compensation for loss of use of a creative organ under 38 U.S.C.A. § 1114 (k) (2012).  However, there is no indication that this claim has been developed or adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board did not have jurisdiction over this issue it is referred to the AOJ for appropriate actions.  See Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Characterization of the issues on appeal

Because of the extensive procedural history of the Veteran's claims, the Board concludes that a brief recitation of pertinent facts would be helpful in discerning which rating decision is properly on appeal as well as the evidentiary standard of each claim.  

Acquired psychiatric disability

In December 2005, the Veteran filed a claim to establish service connection for depression, to include as secondary to diabetes mellitus, type II.  This claim was denied by the RO in a September 2006 rating decision.  As will be discussed further below, although the Veteran was notified of this rating decision and his appellate rights later that month, he did not express disagreement with this determination or submit new evidence in support of the claim within a year of this notice.  As such, the September 2006 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2006); see also Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  

In a July 2007 rating decision, the RO adjudicated several claims, but the Veteran's depression claim was not among them.  He was notified of this rating decision in August 2007.  In September 2007, the Veteran submitted two statements indicating that we wanted reconsideration of the issues denied in the July 2007 rating decision, and he also submitted evidence in support of several claims.  Although the Veteran's depression claim was not adjudicated by the RO in the July 2007 rating decision and the evidence submitted by the Veteran in September 2007 did not pertain to this claim, the RO accepted the September 2007 statement as a claim to reopen his previously-denied claim to establish service connection for depression.  That claim was denied by the RO in the August 2008 rating decision, and the present appeal ensued.  

Accordingly, the August 2008 rating decision is properly on appeal, and the Veteran's claim will be reviewed under the standard of whether new and material evidence has been submitted since the prior final denial by the RO in September 2006 rating decision.  

During the pendency of the Veteran's depression claim, he has variously asserted that he experiences symptoms of depression and PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (the Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Veteran's assertions which attribute his psychiatric symptomatology to varying diagnoses, the Board has expanded the Veteran's claims pursuant to the Court's holding in Clemons.  

Further, by a February 1993 rating decision, the RO established service connection for anxiety attacks (diagnosed as anxiety neurosis); a 10 percent evaluation was assigned from December 1, 1991.  Since that time, the RO has recharacterized this disability as general anxiety disorder.  Because the Veteran is already being compensated for general anxiety disorder, the claim on appeal has been recharacterized as stated on the title page, as compensating the Veteran for experiencing the same symptomatology for two separate disabilities would constitute pyramiding.  See 38 C.F.R. § 4.14 (2012).  

Left knee 

In July 1992, the Veteran filed a claim to establish service connection for a left knee disability.  That claim was denied by the RO in the February 1993 rating decision.  After the Veteran expressed disagreement with that determination, he was provided a statement of the case and perfected an appeal to the Board.  In a February 1996 decision, the Board denied the Veteran's claim to establish service connection for a left knee disability.  Reconsideration was not ordered by the Chairman, the decision was not revised because of clear and unmistakable error (CUE), and a timely notice of appeal was not received by the Court, and thus, the Board's February 1996 decision is final.  38 U.S.C.A. § 7104(b) (1991); 38 C.F.R. § 19.104 (1991).  

In December 2005, the Veteran filed a petition to reopen his previously-denied claim to establish service connection for a left knee disability.  This claim was denied by the RO in the September 2006 rating decision, and the Veteran was notified of this determination later that month.  In October 2006, the Veteran submitted new and material evidence in support of this claim, and thus, the September 2006 rating decision of the Veteran's claim did not become final with respect to the Veteran left knee disability claim.  38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In a July 2007 rating decision, the RO reconsidered the Veteran's claim and denied such without reopening.  The Veteran was notified of the July 2007 rating decision in August 2007.  In September 2007, within the appeal period of the July 2007 rating decision, the Veteran requested reconsideration of the RO's denial of this claim, and again, he submitted new and material evidence in support of such.  As such, the July 2007 rating decision of the Veteran's claim did not become final with respect to the Veteran left knee disability claim.  38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The Veteran's petition to reopen his previously-denied left knee disability claim was again adjudicated by the RO in the August 2008 rating decision, when it was denied without reaching the merits.  The Veteran filed a timely notice of disagreement with that determination and the present appeal ensued.  

Accordingly, the August 2008 rating decision is properly on appeal, and the Veteran's claim will be reviewed under the standard of whether new and material evidence has been submitted since the prior final denial by the Board in July 1996.  



Diabetes mellitus, type II

In April 2005, the Veteran filed a claim to establish service connection for diabetes mellitus, type II.  This claim was denied by the RO in the December 2005 rating decision, and the Veteran expressed disagreement with this determination later that month.  However, rather than issuing a statement of the case with regard to this claim, because the Veteran submitted additional evidence in support of such during the appeal period, the RO confirmed and continued the December 2005 denial of this claim in the September 2006 rating decision, and the Veteran was notified of this determination later that month.  In October 2006, the Veteran submitted new and material evidence in support of this claim, and thus, the September 2006 rating decision of the Veteran's claim did not become final with respect to the Veteran diabetes mellitus, type II, claim.  38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In a July 2007 rating decision, the RO reconsidered the Veteran's claim and confirmed and continued the previous denial.  The Veteran was notified of the July 2007 rating decision in August 2007.  In September 2007 and December 2007, within the appeal period of the July 2007 rating decision, the Veteran requested reconsideration of the RO's denial of this claim, and again, he submitted new and material evidence in support of such.  As such, the July 2007 rating decision of the Veteran's claim did not become final with respect to the Veteran diabetes mellitus, type II, claim.  38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The Veteran's the Veteran's diabetes mellitus claim was readjudicated by the RO in the August 2008 rating decision which, while considering the claim on the merits, concluded that new and material evidence had not been submitted.  The Veteran filed a timely notice of disagreement with that determination and the present appeal ensued.  

Although the RO has characterized the Veteran's diabetes mellitus, type II, claim as one necessitating the submission of new and material evidence in order to reopen a previous final denial of such, as noted above, the RO's prior adjudications of the Veteran's claim have not become final.  Accordingly, the August 2008 rating decision is properly on appeal, and the Veteran's claim is characterized as a service connection claim and will be addressed on the merits without consideration of whether new and material evidence has been submitted under 38 U.S.C.A. § 5108.  

Accordingly, and the Veteran's claim will be reviewed under the standard of whether new and material evidence has been submitted since the prior final denial by the Board in July 1992.  

The issues of entitlement to service connection for an acquired psychiatric disability other than general anxiety disorder (anxiety neurosis), claimed as depression and/or PTSD, to include as secondary to diabetes mellitus, type II, entitlement to service connection for a left knee disability, and entitlement to service connection for diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2006 rating decision denied the Veteran's claim to establish service connection for an acquired psychiatric disability other than general anxiety disorder, to include as secondary to diabetes mellitus, type II; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final September 2006 rating decision raises a reasonable possibility of substantiating the Veteran's claim to establish service connection for an acquired psychiatric disability other than general anxiety disorder, to include as secondary to diabetes mellitus, type II.  

3.  In a February 1996 decision, the Board denied the Veteran's claim to establish service connection for a left knee disability and the decision was not appealed.
4.  Evidence received since the final February 1996 Board decision raises a reasonable possibility of substantiating the Veteran's claim to establish service connection for a left knee disability.  


CONCLUSIONS OF LAW

1.  The September 2006 rating decision is final with respect to the Veteran's claim to establish service connection for an acquired psychiatric disability other than general anxiety disorder, to include as secondary to diabetes mellitus, type II.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability other than general anxiety disorder, to include as secondary to diabetes mellitus, type II, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).  

3.  The February 1996 Board decision is final with respect to the Veteran's claim to establish service connection for a left knee disability.  38 U.S.C.A. § 7104(b) (1991); 38 C.F.R. § 19.104 (1991); currently 38 U.S.C.A. § 7104(b) (West 2012); 38 C.F.R. § 20.1100 (2012).  

4.  Evidence submitted to reopen the claim of entitlement to service connection for a left knee disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the actions here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection (Direct and Secondary) and New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

If a chronic disease, such as diabetes mellitus, type II, and/or degenerative joint disease (arthritis), is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).  

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  

Petitions to reopen

The complete procedural histories of the Veteran's claims have been recounted in the Introduction and will not be repeated in full.  Also, in the interest of economy, the Board will discuss them together.  

Pertinently, the Veteran's acquired psychiatric disability claim was previously denied in the final September 2006 rating decision because evidence of record did not reflect a diagnosis of an acquired psychiatric disorder other than general anxiety disorder.  Also, the Veteran's left knee disability claim was denied by the Board in the final February 1996 decision because the evidence did not reflect a chronic knee disability.  The February 1996 Board decision and September 2006 rating decision are final with respect to these claims.  38 U.S.C.A. § 7104(b) (1991); 7105(c) (West 2002); 38 C.F.R. § 19.104 (1991); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100; 20.1103 (2012).

Throughout the pendency of the current appeal, while the RO has stated in various adjudicative actions that the Veteran's claims have not been reopened because new and material evidence has not been submitted, both claims have been considered on the merits.  Regardless, the Board is not bound by those determinations as to whether the claims should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The bases of the prior finals by the Board (in February 1996) and the RO (in September 2006) was that the evidence of record did not reflect current diagnoses of a chronic left knee disability or an acquired psychiatric disability other than general anxiety disorder, respectively.  Thus, in order for the Veteran's claims to be reopened, evidence must have been added to the record since the February 1996 Board decision (left knee) and/or the September 2006 rating decision (acquired psychiatric disability) that addresses these bases.  

With respect to the Veteran's acquired psychiatric disability other than general anxiety disorder, evidence submitted and obtained since the September 2006 rating decision includes the Veteran's testimony that he experienced symptoms of depression before his separation from active duty in November 1991.  Regarding the claim for a left knee disability, the evidence submitted and obtained since the February 1996 Board decision includes June 2005 X-ray and magnetic resonance imaging (MRI) results reflecting degenerative joint disease of the left knee.  This evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claims.  The Board thus finds that new and material evidence has been submitted to reopen the issues of entitlement to service connection for a left knee disability and an acquired psychiatric disability other than general anxiety disorder since the prior final denials of these claims in February 1996 and September 2006, respectively.  On that basis, the claims are reopened.  


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a left knee disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for an acquired psychiatric disability other than general anxiety disorder, to include as secondary to diabetes mellitus, type II, is reopened, and to that extent only, the appeal is granted.
REMAND

After a review of the record, the Board concludes that the Veteran's claims to establish service connection must be remanded at this time because VA has not fulfilled its duty to assist the Veteran in substantiating his claims.  

Initially, the Board notes that the dates and nature of the Veteran's service in the Army Reserves and Washington Army National Guard are unclear.  The distinction between whether the Veteran's service was active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) at a specific point in time is crucial in the present case because certain diseases, such a diabetes mellitus, type II, may only be service connected if the claimant became disabled from them during a period of ACDUTRA.  The record currently before the Board does not indicate the dates of the Veteran's ACDUTRA and INACDUTRA while in the Army Reserves and the Washington Army National Guard.  Therefore, the RO/AMC should make an attempt to verify the dates and nature of the Veteran's service. 

To that end, the Board notes that the Veteran's complete service personnel records and service treatment are not associated with the claims file.  The Board has an obligation to obtain such records.  Thus, the RO/AMC should attempt to obtain and associate with the claims file the Veteran's complete Reserve and National Guard personnel and service treatment records.  

Also, although the Veteran has asserted his claim for an acquired psychiatric disability other than general anxiety disorder under the theory of secondary service connection, he has not been provided the criteria necessary to substantiate a service claim under this theory of entitlement under 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995).  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, the Board must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice.
Further, there is an indication that the record is incomplete, and that identified, outstanding private treatment records may be pertinent to the Veteran's claims.  Specifically, in a June 2007 statement, the Veteran's representative asserted that the Veteran continued to receive private treatment at Madigan Army Medical Center.  Review of the record reflects that the most recent treatment records from that facility are dated in November 2005.  Also, June 2005 private treatment records from Group Health Cooperative reflect that the Veteran filed a worker's compensation claim after a January 2001 left knee injury incurred during a fall down a flight of stairs while employed by Horizon Airline.  On remand the AMC/RO must either obtain these reasonably identified records, or, if the records do not exist or are not obtainable, obtain a negative reply and inform the Veteran of the inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  In light of above as well as the changes to 38 U.S.C.A. § 5103A(2)(B), the RO must make further attempts to obtain the identified and pertinent private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

In October 2012, the RO sought medical nexus opinions concerning his claims to establish service connection for diabetes mellitus, type II, and a left knee disability.  However, the Board concludes that the October 2012 opinions are inadequate.  First, in light of the abundance of outstanding medical evidence noted above, it is clear that the clinician did not have the benefit of reviewing the complete record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, as noted above, the dates and nature of the Veteran's service in the Army Reserves and Washington Army National Guard are not of record, and it does not appear that the October 2012 opinions address the possibility that the Veteran's disability/disabilities had their onset during a period of ACDUTRA or INACDUTRA.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, to the extent that the Veteran's acquired psychiatric disability claim cannot be granted under the theory of secondary service connection unless service connection for diabetes mellitus, type II, is established, the Board notes that these claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the Veteran a notice letter which includes an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995). 

2.  The RO/AMC should contact the National Personnel Records Center (NPRC), Records Management Center (RMC), the Washington State Adjutant General's office and any other appropriate location, to request the complete service personnel records of the Veteran.  In particular, the RO/AMC should request verification of the dates the Veteran's military service, including any service in the Army Reserves and the Washington Army National Guard, to include the dates for each period of active duty for training and inactive duty training that he attended.  The RO/AMC should summarize the findings and include a copy of that summary in the claims file. 

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file. 

3.  Take appropriate action(s), to include soliciting appropriate releases from the Veteran, to request all records from Madigan Army Medical Center as well as all records associated with the Veteran's claim for worker's compensation, including all medical records and decisions surrounding such.  In light of the changes to 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.  

4.  Thereafter, return the claims file to the clinician who provided the October 2012 nexus opinions.  After a review of all of the evidence of record, to include this remand, the summarized dates of service in the Army Reserves and Washington State National Guard, and any evidence added to the record as a result of this remand, the clinician should address the following:  

a.  Evaluate the Veteran's left knee, and for each left knee disability that is diagnosed, provide an opinion as to whether that disability is at least as likely as not (50 percent probability or greater) related to the Veteran's military service, to include his active duty and any period of ACDUTRA or INACDUTRA in the Army Reserves and Washington Army National Guard.  

b.  Provide an opinion as to whether diabetes mellitus, type II, is at least as likely as not (50 percent probability or greater) related to the Veteran's military service, to include his active duty and any period of ACDUTRA or INACDUTRA in the Army Reserves and Washington Army National Guard.  

In providing these opinions, the clinician should cite specific medical evidence, and provide a complete rational which includes discussion of the Veteran's complete medical history.  

If the clinician who provided the October 2012 opinions is unavailable, the RO/AMC should arrange for another appropriately qualified clinician to review the Veteran's claims file and provide the requested opinions.  If a medical examination of the Veteran is deemed necessary, such should be arranged, and the Veteran must be notified at his most recent address of record.  

5.  Thereafter, undertake any additional development which may reasonably flow from the above directives, to include scheduling the Veteran for a VA psychiatric examination if service connection for diabetes is granted.  If an examination is scheduled, the claims file must be provided to the examiner in conjunction with the examination.  The examiner is requested to identify any psychiatric disorder present (other than an anxiety disorder).  If any are diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a psychiatric disorder, other than anxiety disorder, was caused or aggravated by a service-connected disability, to include diabetes.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion offered.

6.  Thereafter, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


